Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 27-50 are cancelled.  Claims 1-26 are pending.  Claim 26 is withdrawn. Claims 1-25 are under examination. 
	
Priority
This application claims priority from US provisional application 62/848,835 filed on 5/16/2019. 

Information Disclosure Statement
The information disclosure statement filed 09/03/2020 has been considered by the examiner.  

Election/Restriction
Applicant’s election without traverse of group I (claims 1-25) in the reply filed on 07/11/2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 provides for “derivatives” and “analogs”, but there is no particular definition of what derivatives or analogs covers in terms of the instant invention.  Derivatives and analogs would cover a large number of compounds with various addition groups, changed moieties or atoms and the such that would provide for numerous compounds of diverse structures and functions.  The instant specification does not provide for enough relevant species to describe the genre of derivatives or analogs for the given compounds in the claim.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is vague and indefinite for the recitations of “derivatives” and “analogs” as it is unclear what metes and bounds are provided for the derivatives and analogs in the claims.  There is no definition for derivatives or analogs provided in the specification nor a representative number of species provided for derivatives and for analogs that would provide for the metes and bounds of these recitations.  For the purpose of compact prosecution if the prior art provides for compounds that would reasonably be considered as related to compounds of the claim, then it will read on the limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han US 20020042065.  
The limitation of “analyte indicator covering at least a portion of the sensor housing” only needs the analyte indicator to contact any portion of what is considered the sensor housing/casing.  
Han teaches a biosensor for measuring concentration of an analyte in body fluid with a polymeric hydrogel having pendant moieties charged under physiological conditions and an analyte binding molecule immobilized in the hydrogel and capable of binding the free analyte (abstract and claim 1 of Han and figure 1).  Han teaches the hydrogel (30) fills the chamber within the enclosure (figure 3 and paragraph 46).  The indicator in Han is the polymeric hydrogel that produces pressure exerted on the diaphragm (claims 2-4 of Han).  Table 1 of Han provides for dyes that can also serve as indicators.   Here, the hydrogel contacts and covers some of the inner parts of the sensor body.  Chelating agents/metal binding molecules and metal binding peptides are listed for analyte binding molecules (Table 1 and claim 8 of Han).  Figure 2 teaches glucose containing copolymers (also paragraph 59).  Han teaches “Copolymerization an analyte and ABM with cross-linking agents and monomers such as acrylamide and hydroxylethyl methaacrylate (HEMA) preferably forms with a free radical reaction” (paragraph 59).  Han teaches immobilized analyte and analyte binding molecule in the hydrogel (paragraph 60 and claim 28 of Han).  Han teaches that hydrogels contain or are modified with diverse functional groups where the analyte binding molecule can be conjugated to the hydrogel backbone (paragraph 56 and paragraph 75).  Han teaches polyethylene glycol as a functional group (paragraph 56).  Han teaches “a carboxyl group in the hydrogel can be covalently coupled to amino group in a peptide using coupling agents such as 1-ethyl-3-(3-dimethylaminoprophyl) carbodiimide hydrochloride (EDC) and dicyclohexylcarbodiimde” (paragraph 56).  Han teaches biosensors suitable for implantation in a patient (paragraph 4).  Han teaches an injection mechanism for dispensing a drug (paragraph 89).  Han teaches “the hydrogel of the biosensor is capable of automatically releasing a drug in response to changes in concentration of the selected analyte” (claim 25 of Han).  Item 30 of figure 3 as described above also serves as a material containing the compounds with metal chelator moieties. The material of item 30 also has analyte indicator and covers some of the inner portion of the sensor housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 in addition to Claims 1-11, 15-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Han US 20020042065.    
	Han teaches the claims as discussed above.
	Han teaches making hydrogel with analyte binding molecule, monomers like hydroxyethyl methacrylate, and polyethylene glycol (paragraphs 59, 50 and 56).  Han teaches “The reaction ratio analyte and ABM, monomer, and cross-linking agents are preferably optimized to give a measurable pressure with a pressure transducer resulting in swelling and de-swelling of the hydrogel by changing free analyte concentrations” (paragraph 59 and claim 11 of Han). 
Thus, one of ordinary skill in the art at the time of instant filing would optimize monomer including sensing monomers, crosslinking agents, and ABM (includes chelator) by the teachings of Han which sees these as items to be optimized to offer measurable pressure for a pressure transducer.  See MPEP 2144.05 regarding routine optimization of concentrations/ratios. 

Claims 1-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suri US 20110236989.  
Suri teaches analyte sensors that have antioxidant and/or scavenging agents in polymer matrices that contain sensor moieties (abstract). Suri teaches “An analyte sensor is disclosed in accordance with another variation, wherein the equilibrium fluorescence indicator system comprises: a fluorescent, organic dye; a boronic acid functionalized viologen quencher; and a hydrogel matrix” (paragraph 19 and paragraphs 74-77- fluorophore pendant group).  Suri recognizes the hydrogel with antioxidant can be used in combination with analyte binding molecules to reduce degradation of sensing components and to achieve real-time measurement of analyte levels (paragraph 24).  Suri teaches use of chelating agents for iron as one form of antioxidant and that known chelating agent can be copolymerized into the hydrogel (paragraph 60).  Suri teaches “ In another embodiment, an analyte sensor is disclosed comprising: an optical fiber with proximal and distal ends; a chemical indicator system capable of generating an emission light signal in response to an excitation light signal, wherein the intensity of the emission light signal is related to the analyte concentration, and wherein the chemical indicator system is immobilized within a gap in the optical fiber by a polymer matrix; a selectively permeable membrane disposed over the gap; and an external coating that contains one or more antioxidant, wherein the sensor is preferably sized for deployment within a blood vessel” (paragraph 14 (optical fiber with proximal and distal ends) and paragraphs 98-102).  Paragraph 99 describes glucose-sensing chemical indicator systems.  In this way, the optical fiber is the sensor housing and the chemical indicator system hydrogel is contacting a surface of the fiber.  As metal/iron chelators can be antioxidants, the chemical indicator system has the option of having metal chelators.  Suri provides for implanting (paragraph 82).  Suri provides for “In some embodiments, an internal polymer matrix comprises an equilibrium fluorescence indicator system and one or more antioxidants, and an exterior coating around the internal polymer matrix also comprises at least one antioxidant” (paragraph 64).  Suri provides for hydrogel with hydrophilic monomers, crosslinking monomers and sensing moieties with sensing moieties bound by pendant groups (paragraph 85).  Suri provides for HEMA, PEGMA (polyethylene glycol methacrylate), methacrylic acid, ethylene dimethacrylate and other monomers and crosslinkers for hydrogels (paragraph 87).  Suri provides for dye moieties (paragraph 87).  
One of ordinary skill in the art at the time of instant filing would have included a hydrogel component having analyte indicator/sensor and antioxidant metal chelating moieties that is on a portion of an optical fiber (acts as a sensor body).  Suri provides for making copolymers of the different components.  The metal chelating agent and antioxidant groups of Suri would be capable of binding molecules that would degrade components of the sensor to prevent or reduce such degradation.  There would be a reasonable expectation of success in producing such a sensor of the instant claims by the teachings of Suri and having a sensor where the actions of degradative species are reduced.  One of ordinary skill in the art would have adjusted amounts of monomers and agents of a sensor copolymer to produce useful copolymers that will sense analytes.  Suri provides that ratios of monomers are chosen to optimize network properties and the concentration of dye is chosen to optimize emission intensity (paragraph 87).  Suri provides that chelating agent would be used up over time and its effectiveness depends  on how long it takes to saturate with iron (paragraph 60).  Thus, metal chelating agents would be adjusted based on the desired effectiveness over a period of time in a certain context.  See MPEP 2144.05 regarding routine optimization of concentrations/ratios. 

Claim 22 in addition to Claims 1-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suri US 20110236989 and Han US 20020042065.  
Suri teaches the claims.
Suri does not teach a drug eluting polymer matrix that covers at least a portion of the sensor housing.  However, Suri does teach a sensor having a polymer matrix that can be included in the body.
Han teaches “the hydrogel of the biosensor is capable of automatically releasing a drug in response to changes in concentration of the selected analyte” (claim 25 of Han).  Other teachings of Han are presented above.
One of ordinary skill in the art at the time of instant filing would modify a biosensor of Suri with a drug releasing hydrogel of Han that is also on the sensor housing so that drug may be released in a controlled manner.  There was a reasonable expectation of success in obtaining a sensor for implantation into the body that also allows for drug release in addition to analyte sensing. 

Claim 21 in addition to Claims 1-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suri US 20110236989 and Lamberti US 20100226961.  
Suri teaches the claims as discussed above.
Suri does not teach a chelator of instant claim 21, but Suri does teach the use of metal chelators to inhibit degradation of components.  
Lamberti teaches making hydrogel matrices and use of divalent cation chelators (abstract and claim 1 of Lamberti).  Lamberti teaches EDTA or salts thereof in the hydrogel matrix (paragraphs 10 and 39 and 57).  Lamberti teaches “Additionally, the matrix may include one or more divalent cation chelators, which increase the rigidity of the matrix by forming coordinated complexes with any divalent metal ions present. The formation of such complexes leads to the increased rigidity of the matrix by removing the inhibition of hydrogen bonding between —NH2 and —COOH caused by the presence of the divalent metal ions” (paragraph 39).  
One of ordinary skill in the art at the time of instant filing would have utilized a chelating agent like EDTA as an appropriate metal chelator for a hydrogel matrix as Lamberti recognizes it can increase the rigidity of the hydrogel and Suri allows for use of a chelator in its hydrogels.  There would be a reasonable expectation of using EDTA in formulations of Suri by the combined teachings of the references.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-16, 22-25 and 28-32 of copending Application No. 17/061,297 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for a sensor with analyte indicator in hydrogel covering part of the sensor body having similar copolymers and a metal chelating agent.  ‘297 has 3,3’-dithiodipropionic acid, which is a metal chelator.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/869,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for a sensor with analyte indicator in hydrogel covering part of the sensor body having similar copolymers and a metal chelating agent.  The moieties of claims 1 and 11 of ‘161 include compounds that would be chelating agents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/797,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for a sensor with analyte indicator in hydrogel covering part of the sensor body having similar copolymers and a metal chelating agent.  The moieties of claims 1, 10 and 11 of ‘511 include compounds that would be chelating agents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613